DETAILED ACTION
Claims 1 is currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 10, 2021 has been entered and considered by the examiner. By the amendment, claims 1 is amended. 
In light of amendment made, claim rejection under 112 for claims 1 is withdrawn. 


Response to Arguments
5.         Following Applicants arguments to 35 USC 101 rejection is maintained with a detailed analysis and explanation below.

Response to 35 USC 101 arguments
6.        Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Regarding applicant’s arguments on page 11-12
3.      According to step 6, claim 1 of the instant invention, a curve is drawn according to the reliability model for the lifetime and reliability prediction.
4.    Referring to Fig. 4 of the instant invention, the curve provides a visible relationship between the environmental and load changes and the product degradation signals for the purpose of degradation modeling and lifetime prediction, which is realized by combining the effects of environmental and load 
5.    Referring to Fig. 5 of the instant invention, a reliability curve predicted based on the degradation model is very close to the curve predicted by a Kaplan-Meier method. It is because the curve is drawn by considering the effect of time-varying environment on the degradation rate of product and the effect of effective shocks that caused by time-varying environment on degradation signal. Such curve makes the prediction method more realistic and improves the prediction accuracy. That is to say, the claim 1 recites an additional element, the curve that integrate the indicial exception into a practical application.

Examiner response
Examiner transverse the applicant arguments. Examiner consider the step 6) performing the lifetime and reliability prediction step is a mental process (i.e. drawing a curve) or extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

    PNG
    media_image1.png
    626
    330
    media_image1.png
    Greyscale

Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. As to a linking to another technological environment, applicants claimed embodiments and the embodiments as set forth in the specification are mathematical relationships and algorithms and they have been found by the courts to be abstract ideas. Considering all the limitations in combination, the claimed additional elements do not show any inventive concept in applying the mathematical operations, such as improving the performance of a degradation modeling in effective shocks. Wiener process-based degradation model and a Kaplan-Meier method are 
Even though the disclosed invention is described in the specification and applicant arguments by saying drawing a curve to reflect the effect of time-varying environment on the degradation rate of product and the effect of effective shocks that caused by time-varying environment on degradation signal and improving prediction accuracy in degradation modeling, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself.

                                                Claim Rejections - 35 USC §101
7.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.        Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1 is directed to method or process that falls on one of statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?

Claim 1 recites:
step 2: establishing a degradation model



    PNG
    media_image2.png
    605
    785
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    139
    691
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    596
    826
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    246
    823
    media_image5.png
    Greyscale

Under the broadest reasonable interpretation, these limitations recites mathematical formula or equations.  If a claim covers Mathematical equations or formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas.

step 3: determining the environment or load changing rate threshold
            
                
                    
                        
                            
                                w
                            
                            -
                        
                    
                    
                        i
                    
                    
                        1
                    
                
            
        of a monotonically increasing time period of the environment or load stress, i=l,2,...,n, which represents the ith time period of a monotonically increasing environment or load stress profile;

3.2)    finding the time periods during which the effective shock occurs according to historical degradation data, wherein the corresponding environment or load stress average changing rates are certainly greater than the threshold; on the contrary, environment or load average changing rates of other monotonically increasing time periods of the environment or load stress with no effective shock are less than the threshold, thereby estimating the environmental changing rate threshold based on historical data;
firstly, determining the time periods during which the effective shock occurs based on the degradation data, obtaining the corresponding environment or load stress average changing rates, and finding the minimum value             
                
                    
                        
                            
                                w
                            
                            -
                        
                    
                    
                        m
                    
                    
                        1
                    
                
            
        , wherein             
                
                    
                        
                            
                                w
                            
                            -
                        
                    
                    
                        m
                    
                    
                        1
                    
                
            
         is the minimum value of the environment or load changing rate that the effective shock occurs,
secondly, finding the environment or load average changing rate of other monotonically increasing time periods of the environment or load stress with no effective shock, and obtaining the maximum value             
                
                    
                        
                            
                                w
                            
                            -
                        
                    
                    
                        k
                    
                    
                        1
                    
                
            
        , wherein             
                
                    
                        
                            
                                w
                            
                            -
                        
                    
                    
                        k
                    
                    
                        1
                    
                
            
        : is the maximum value of the environment or load changing rate that the effective shock does not occur; and
3.3)    according to engineering applications, using the mean value of             
                
                    
                        
                            
                                w
                            
                            -
                        
                    
                    
                        m
                    
                    
                        1
                    
                
            
        and             
                
                    
                        
                            
                                w
                            
                            -
                        
                    
                    
                        k
                    
                    
                        1
                    
                
            
        as the environment or load changing rate threshold l,

    PNG
    media_image6.png
    80
    679
    media_image6.png
    Greyscale


            
                
                    
                        
                            
                                w
                            
                            -
                        
                    
                    
                        m
                    
                    
                        1
                    
                
            
        of the environment or load changing rate that the effective shock occurs,
                                                                               l=             
                
                    
                        
                            
                                w
                            
                            -
                        
                    
                    
                        m
                    
                    
                        1
                    
                
            
        

Under the broadest reasonable interpretation, these limitations recites mathematical calculations or equations.  If a claim covers Mathematical equations or calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.

step 4: estimating the parameters and updating the model in real time

    PNG
    media_image7.png
    639
    815
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    822
    721
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    724
    772
    media_image9.png
    Greyscale

Under the broadest reasonable interpretation, these limitations recites mathematical formula or equations.  If a claim covers Mathematical equations or formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas.

step 5: predicting the time that effective shocks occur
wherein the time that effective shocks occurs are predicted before performing reliability and lifetime prediction; according to the environment or load changing rate threshold / and a future environmental or 

    PNG
    media_image10.png
    511
    785
    media_image10.png
    Greyscale

Under the broadest reasonable interpretation, these limitations recites mathematical formula or equations.  If a claim covers Mathematical equations or formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
and 
step 6: performing the lifetime and reliability prediction
wherein D is assumed to be the failure threshold and T is the time when the degradation signal exceeds the threshold for the first time; the product performance degradation data of products are collected through the experiment; tk is assumed to be the time point for collecting a last data set, tk            
                <
                T
            
        , then w(t) represents a future environmental or load profile from tk to T, , tk            
                <
                t
                <
                T
            
        ; thus, the degradation process base on the future environmental or load profile is expressed as:

    PNG
    media_image11.png
    62
    682
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    601
    831
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    403
    814
    media_image13.png
    Greyscale


Under the broadest reasonable interpretation, these limitations recites is a mental process (i.e. drawing a curve) or extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of step 1: collecting test data wherein product performance degradation data are collected through experiments or engineering applications, based on a time-varying environmental or a load profile, the product performance degradation data and corresponding environmental or load levels are acquired once in a pre-specified time interval, and then stored in real time; This limitations is recited at high level of generality and amounts to no more than a generic data gathering step (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. Thus, the claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements of collecting test data amounts to no more than a generic data gathering step and amounts to insignificant extra-solution activity of collecting data (MPEP 2106.05(g)) and found as well-understood, routine and conventional activities. Thus, claim 1 is not patent eligible.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.           Claims 1 is rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ye et al. “A Distribution-Based Systems Reliability Model Under Extreme Shocks and Natural Degradation”, 2011
Discussing a convenient means of capturing both shock and degradation in a single model when the extent of degradation and the magnitude of shocks are not observable, but only the failure times and the corresponding failure modes are recorded.
Rafiee et al. “Reliability assessment of competing risks with generalized mixed shock models”, 2011
Discussing the method that investigates reliability modeling for systems subject to dependent competing risks considering the impact from a new generalized mixed shock model. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128